94Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 04, 2020

The Court of Appeals hereby passes the following order:

A21D0045. GREGORY DAVIS v. AMALGAMATED TRANSIT UNION
    LOCAL 732 et al.

      Gregory Davis filed a suit against multiple defendants, including
Amalgamated Transit Union Local 732 and its representative, Rufus Silas. Silas filed
a motion to dismiss, which the trial court granted because Davis did not assert any
claims against Silas in his personal capacity. Davis then filed this application for
discretionary appeal. We, however, lack jurisdiction.
      “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of [fewer] than all the parties is
not a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629
(385 SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must
be either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA
§ 5-6-34 (b). See id.
      The record provided by Davis contains no indication that the trial court
directed the entry of judgment under § 9-11-54 (b) or that the other defendants have
been dismissed from this action. Although the trial court stated that the order was
final and that the case should be marked closed, the claims against the other
defendants appear to remain pending. Consequently, the order Davis seeks to appeal
is a non-final order that did not resolve all issues in the case. See Conseco Finance
Servicing Corp. v. Hill, 252 Ga. App. 774, 775 (1) (556 SE2d 468) (2001); Johnson
v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989). Davis
therefore was required to follow the interlocutory appeal procedures set forth in
OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213)
(1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408
SE2d 103) (1991). Davis’s failure to follow the proper appellate procedures deprives
us of jurisdiction over this application, which is hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/04/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.